                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

MARLIN DALLAS LANE,                               )
                                                  )
                 Plaintiff,                       )
                                                  )
          v.                                      )         No. 4:19-CV-3314 JCH
                                                  )
ANNE PRECYTHE, et al.,                            )
                                                  )
                 Defendants.                      )

                                MEMORANDUM AND ORDER

        Before the Court is plaintiff’s post-dismissal motion for discovery of documents. Plaintiff

seeks copies of “records received” by the Court. Plaintiff asserts that his legal mail has been

interfered with by the Missouri Department of Corrections, and he believes it will be in the

“interests of justice” to have copies of his Court documents in case he wants to refile his action

in this Court.

        The Court does not provide free copies of documents, or send copies of documents to

opposing parties, on behalf of persons granted in forma pauperis status. However, the Clerk’s

Office will make copies of documents at the rate of fifty cents per page, prepaid. To facilitate

this, the Court will have the Clerk provide plaintiff with a copy of the docket sheet.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiff’s post-dismissal motion for discovery of

documents [Doc. #9] is DENIED.
       IT IS FURTHER ORDERED that the Clerk shall provide plaintiff with a copy of the

docket sheet.

       Dated this 9th day of March, 2020.


                                            /s/ Jean C. Hamilton
                                            JEAN C. HAMILTON
                                            UNITED STATES DISTRICT JUDGE




                                            2
